Name: Council Regulation (EEC) No 1233/89 of 3 May 1989 fixing the minimum price for soya beans for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 11 . 5 . 89 Official Journal of the European Communities No L 128 / 27 COUNCIL REGULATION (EEC) No 1233 /89 of 3 May 1989 fixing the minimum price for soya beans for the 1989/90 marketing year laid down for this alignment give the Spanish prices set out below, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect of soya beans ( J ), as last amended by Regulation (EEC) No 2217/ 88 ( 2 ), and in particular Article 2 ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 2 (6 ) of Regulation (EEC) No 1491 / 85 provides that the Council shall fix each year a minimum price for soya beans ; whereas the price is fixed so as to guarantee sales for bean producers at a price as close as possible to the guide price, taking into account market fluctuations and the cost of transporting the beans from the production areas to the processing areas ; Whereas , in order to achieve the abovementioned objective , this minimum price must be fixed for a well-defined standard quality and marketing stage ; Whereas , under Article 68 of the Act of Accession, prices in Spain were set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of that Act , the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the rules HAS ADOPTED THIS REGULATION: Article 1 For the 1989 / 90 marketing year , the minimum price for soya beans referred to in Article 2 (6 ) of Regulation (EEC) No 1491 / 85 shall be: (a ) ECU 39,08 per 100 kilograms for Spain; (b ) ECU 48,94 per 100 kilograms for the other Member States . Article 2 The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article 2 ofCouncil Regulation (EEC) No 1232/ 89 of 3 May 1989 fixing the guide price for soya beans for the 1989 /90 marketing year ( 4 ). The said price shall relate to goods ready for dispatch from the production areas . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES H OJ No L 151 , 10. 6 . 1985 , p . 15 . (*) OJ No L 197 , 26 . 7 . 1988 , p . 11 . ( ») OJ No C 82 , 3 . 4 . 1989 , p . 28 . ( 4 ) See page 26 of this Official Journal .